Citation Nr: 0817046	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-11 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable evaluation for a burn scar on 
the left calf.  


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1954 to 
December 1958.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In November 2006, the Board received a letter from the 
veteran stating that he no longer wished to be represented by 
the Veterans of Foreign Wars of the United States (VFW).  
This letter was received within 90 days of the October 2006 
notice of certification of the veteran's appeal to the Board 
and is considered granted.  See 38 C.F.R. § 20.1304(a).  


FINDING OF FACT

The scar on the veteran's left calf is approximately seven 
centimeters by two centimeters, nonpainful, nontender, and 
nonadherent to the underlying tissue, stable, superficial, 
and causes no limitation of motion.


CONCLUSION OF LAW

The criteria for a compensable disability rating for a burn 
scar on the left calf have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7806 (2007).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

The basic VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in 
December 2003, July 2004, and November 2004.  These letters 
advised the veteran of the information necessary to 
substantiate his claim and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  An October 2006 letter notified the veteran of the 
information and evidence necessary to establish a disability 
rating and an effective date from which payment shall begin.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The recently issued decision of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), sets out the minimum notification 
requirements for substantiating an increased rating claim.  
Under 38 U.S.C.A. § 5103(a), VA must notify the claimant that 
the claimant must provide or ask VA to obtain medical or lay 
evidence demonstrating (1) a worsening or increase in 
severity of the disability, and (2) the effect that this 
worsening has on the claimant's employment and daily life.  
VA must also provide at least a general notice to the 
claimant of any additional rating criteria, such as a 
specific measurement or test result, that must be satisfied 
in order to grant a higher disability rating.  The claimant 
must be notified that, should an increase in disability be 
found, a rating from 0 percent to up to 100 percent 
(depending on the disability involved) will be determined by 
applying the relevant diagnostic codes.  This notice should 
also state that diagnostic codes compensate for a particular 
disability based on (1) the nature of the symptoms of the 
condition for which disability compensation is being sought, 
(2) their severity and duration, and (3) their impact upon 
employment and daily life.  The notice must provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability. 

In this case, the claimant was given this information in the 
VCAA letters and in the February 2006 statement of the case.  
Cumulatively, the veteran was informed of the necessity of 
providing medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
He was also notified of the specific rating criteria used to 
rate skin disability claims.  The claimant was informed that 
should an increase in disability be found, a disability 
rating will be determined by applying the relevant diagnostic 
code.  He was also given examples of pertinent medical and 
lay evidence that may be submitted or requested that are 
relevant to establishing entitlement to increased 
compensation.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including a county medical record and a January 2005 
VA examination report.  There is no pertinent, outstanding 
evidence that requires further development.  Therefore, the 
duty to notify and assist having been met, the Board turns to 
the analysis of the veteran's claim on the merits.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2007).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  The governing regulations provide that the higher of 
two evaluations will be assigned if the disability more 
closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

In the case at hand, the veteran is in receipt of a 
noncompensable disability rating for a burn scar on his left 
calf under 38 C.F.R. § 4.118, Diagnostic Code 7805.  This 
code directs that scars be rated based on limitation of 
function of the affected part.  The noncompensable rating was 
most recently affirmed by a March 2003 Board decision.  
Because the veteran did not appeal this decision, it became 
final and is not before the Board for consideration.  Only 
the period from December 2003, when the veteran filed his 
current increased rating claim, is on appeal.

The only two pieces of relevant evidence from the period that 
is on appeal are a January 2004 VA examination report and a 
January 2005 medical record from a county jail.  

The January 2004 VA medical examination report noted that the 
veteran complained of pain when he walked and went up and 
down stairs.  He stated he could not walk a long distance and 
took pain killers.  He was not under the care of a physician 
for this disability.  The examiner noted that, on review, 
there was nothing he could find in the veteran's scar.  The 
scar was noted to be on the left lateral leg and measured 7 
centimeters by 2 centimeters.  There was no pain in the scar 
and there was no adherence to underlying tissue.  The texture 
of the skin was soft.  The scar was stable, long-healed, 
superficial, and flesh colored.  The scar was not deep and 
there was no inflammation.  There was no induration or 
limitation of motion.

The January 2005 county medical record notes that the veteran 
complained of leg problems status post war wound.  It notes 
that the veteran had a second degree burn on his left leg.  
His pain medicine was reviewed, and the veteran requested 
that his medicine be increased.  It was noted that the 
veteran's condition was stable, and no change in treatment 
was warranted.

As noted above, Diagnostic Code 7805 provides disability 
compensation based on limitation of function of the affected 
part.  Limitation of function is often measured by limitation 
of motion.  As noted in the January 2005 VA examination 
report, there was no limitation of motion.  While the veteran 
stated that he had pain in his leg when he walked, the lack 
of any abnormal objective findings indicates that the 
examiner did not find any such limitation of function.  
Furthermore, the Board notes that a June 1999 VA examination 
report indicates that the veteran's scar was unlikely the 
source of his leg pain.  There is nothing in the subsequent 
VA examination report to suggest otherwise.  Likewise, no 
functional impairment is noted in the January 2005 county 
jail medical record.  Therefore, an increased rating under 
Diagnostic Code 7805, based on limitation of function of the 
veteran's left leg, is not warranted.

The veteran is entitled to be rated under the diagnostic code 
that allows the highest possible evaluation for the clinical 
findings shown on objective examination.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board will therefore 
consider whether the veteran can be assigned a compensable 
disability rating under one of the other diagnostic codes 
that pertain to disabilities of the skin.  Of these, 
Diagnostic Codes 7800-7806 are potentially applicable.  

The Board need not consider Diagnostic Code 7800, as it only 
applies to disfigurement of the head, face, or neck.  Nor is 
Diagnostic Code 7801 applicable, as it applies to scars that 
are deep or cause limited motion.  As noted above, the 
veteran's scar was described as superficial and not deep, and 
it was not found to cause limited motion.

Diagnostic Code 7802 compensates for scars, other than on the 
head, face, and neck, that are superficial and do not cause 
limited motion.  However, a 10 percent evaluation is only 
available for scars whose area or areas are 144 square inches 
(929 square centimeters) or greater. As noted above, the 
veteran's scar is 7 centimeters by 2 centimeters and is 
therefore not large enough to be compensable.

Diagnostic Code 7803 applies to scars that are superficial 
and unstable.  While the veteran's scar is superficial, the 
January 2005 examination report expressly notes that it is 
stable.  Therefore, a 10 percent rating is not warranted.

Diagnostic Code 7804 is assigned for scars that are 
superficial and painful on examination.  While the veteran 
has complained that his scar is painful, there is no 
objective evidence of pain on examination.  The January 2005 
examination report notes that there is no pain in the scar.  
While the January 2005 county jail record states that the 
veteran complained of pain, the record contains no findings 
demonstrating that the veteran's scar is actually painful on 
examination.  This record, therefore, does not confirm the 
veteran's complaints of pain.  Moreover, there is no 
indication that any pain complained of in the county jail 
medical record is, in fact, related to the veteran's leg 
scar.  Therefore, a compensable disability rating cannot be 
assigned under Diagnotic Code 7804.

The Board has also considered whether the veteran's scar is 
compensable under Diagnostic Code 7806.  This code assigns a 
compensable disability rating for dermatitis or eczema that 
covers at least 5 percent, but less than 20 percent, of the 
entire body or of the exposed skin, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of less than six 
weeks during the past 12-month period.  The veteran does not 
satisfy either of these conditions, as his scar covers, at 
the most, 14 square centimeters.  In addition, there is no 
indication that he uses pain medication to treat any symptoms 
caused by his leg scar.  Rather, as is suggested by the June 
1999 VA examination report, there is no indication that any 
current leg symptoms are caused by the left leg scar.  
Therefore, a compensable disability rating is not warranted 
under Diagnostic Code 7806.

The evidence in this case fails to show marked interference 
with employment beyond that contemplated in the assigned 
rating, and the veteran has not been hospitalized for this 
disability during the period on appeal.  Therefore, in the 
absence of evidence of an exceptional disability picture, 
referral for consideration of an extraschedular evaluation is 
not warranted.  See 38 C.F.R. § 3.321 (2007).


ORDER

Entitlement to a compensable evaluation for a burn scar on 
the left calf is denied.



____________________________________________
LORI WELLS-GREEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


